Citation Nr: 1045475	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-08 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to September 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to tinnitus.

The Veteran was afforded a Travel Board hearing before the 
undersigned in October 2010.  A transcript of that hearing is of 
record and associated with the claims file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In October 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant 
that a withdrawal of his appeal for entitlement to an initial 
rating in excess of 10 percent for bilateral hearing loss was 
requested.  

2.  The Veteran's tinnitus is causally or etiologically related 
to his military service, to include his service-connected 
bilateral hearing loss.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
appellant on the issue of entitlement to an initial rating in 
excess of 10 percent for bilateral hearing loss have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2010).  

2.  Resolving reasonable doubt in favor of the Veteran, service 
connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2010).  

At his October 2010 Travel Board hearing, the Veteran indicated 
his desire to withdraw his appeal on the issue of an increased 
rating for hearing loss.  In such circumstances, the Board has no 
choice but to withdraw the appeal.  Therefore, the Board finds 
that the appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.




II.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

With respect to the Veteran's tinnitus claim, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  

III.  Service Connection for Tinnitus

The Veteran seeks entitlement to service connection for tinnitus.  
Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In addition, service connection may be established on a secondary 
basis for a disability which is proximately due to or the result 
of service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-
connected disability aggravates a nonservice-connected condition, 
a Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), 
any increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  As the Veteran filed his 
claim in July 2007, the amendment is applicable to the current 
claim. 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for tinnitus.

The Veteran was afforded a VA audiological examination in March 
2008.  The examination report indicated that the Veteran suffered 
from a constant, bilateral ringing in his ears that had its onset 
two years prior to the examination.  As a result, the examining 
audiologist opined that it was less likely than not that the 
Veteran's tinnitus was causally related to military noise 
exposure.  

Based in part on this examination report, the RO denied service 
connection for tinnitus in a April 2008 rating decision.  
Specifically, the RO noted that the Veteran had a significant 
medical history of arteriosclerotic heart disease, myocardial 
infarction, and hypertension (which the RO indicated were known 
contributing factors to tinnitus) and emphasized that the Veteran 
indicated the onset of his tinnitus was only 2 to 3 months prior 
to an April 2006 VA audiological evaluation.  

However, at his October 2010 Travel Board hearing, the Veteran 
testified that he developed tinnitus soon after he was discharged 
from the Navy in 1954.  He further indicated that he 
misunderstood the question of the March 2008 VA audiologist.  He 
said that he had only informed her that he was wearing VA hearing 
aids for only two years, and that the audiologist incorrectly 
reported that tinnitus had its onset merely two years ago.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2007).  

In this regard, the Veteran has made repeated statements that he 
developed tinnitus as a result of acoustic trauma during his 
period of active-duty service.  Specifically, he reports that he 
worked on the flight deck of an aircraft carrier in close 
proximity to plane engines and without the benefit of protective 
head gear.  He also reported being in close proximity to a large 
explosion aboard the aircraft carrier, corroborated by a 
newspaper article documenting an explosion aboard the ship.  

The March 2008 VA audiological examiner diagnosed the Veteran 
with moderate-to-severe bilateral hearing loss and opined that it 
was at least as likely as not that there was a reasonable nexus 
between his current hearing loss and military noise exposure 
because the current degree of hearing loss was greater than would 
be expected and the Veteran described a specific, documented in-
service event after which he noticed hearing loss.  

Based on this March 2008 examination report, the RO granted 
entitlement to service connection for bilateral hearing loss in 
the April 2008 rating decision, but continued to deny the 
Veteran's claim for entitlement to service connection for 
tinnitus. 

Upon further consideration of the aforementioned statements 
provided by the Veteran regarding the onset of tinnitus (i.e., 
shortly after service), the Board finds that they are credible.  
In this regard, the Board particularly notes that, while the 
March 2008 VA audiological examiner found that there was a delay 
in tinnitus symptoms reported by the Veteran, the lay evidence of 
record clearly indicates that the Veteran reported tinnitus since 
shortly after separation from service.  Furthermore, the Board 
notes that tinnitus is subjective, and the kind of condition to 
which lay testimony is competent.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (finding Veteran competent to testify 
to symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  Competency 
of evidence differs from weight and credibility.  The former is a 
legal concept determining whether testimony may be heard and 
considered by the trier of fact, while the later is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno at 469; see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

Moreover, the Veteran was service connected for bilateral hearing 
loss in the April 2008 rating decision.  At his March 2008 
examination, the Veteran was diagnosed with moderate-to-severe 
bilateral hearing loss.  The fact that the Veteran has been 
diagnosed as having sensorineural hearing loss and granted 
service connection for bilateral hearing loss adds to the 
credibility of his contention that his tinnitus is related to 
service because "an associated hearing loss is usually present" 
with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to 
the Patient with Ear Problems.  Concerning this, the Board notes 
that tinnitus may occur as a symptom of nearly all ear disorders 
including sensorineural or noise-induced hearing loss.  Id.  With 
regard to the latter, the evidence of record reflects that the 
Veteran's hearing loss is noise induced, i.e., a result of his 
exposure to acoustic trauma during service.  In this regard, the 
Board notes that "high frequency tinnitus usually accompanies 
[noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 
85, Inner Ear.

The positive evidence of record consists of the above-noted 
provisions from The MERCK Manual, the Veteran's history of 
service-connected sensorineural hearing loss and the Veteran's 
own contentions.  The March 2008 VA audiological examination 
report shows that the Veteran has sensorineural hearing loss and 
tinnitus.  The cited provisions from The MERCK Manual confirm 
that tinnitus usually accompanies sensorineural hearing loss, 
with which the Veteran in this case has been diagnosed.  The 
Board has also determined that the Veteran's contentions, that he 
has experienced tinnitus since shortly after service, are 
competent and credible evidence upon which the Board may rely in 
making its decision. 

The evidence unfavorable to the claim for service connection in 
this case is the March 2008 VA medical examiner's opinion that 
the Veteran's tinnitus was not at least as likely as not due to 
his military noise exposure for reasons explained above.    Also, 
as addressed above, there are statements from the Veteran 
documented in the record where he expressed some ambiguity as to 
when his tinnitus had its onset but those statements have been 
adequately clarified.  

Thus, in consideration of the fact that service connection for 
bilateral sensorineural hearing loss has been established, the 
provisions from The MERCK Manual noted above, and the Veteran's 
testimony regarding the onset of tinnitus shortly after service, 
the Board concludes that evidence for and against the claim for 
service connection for tinnitus is at least in approximate 
balance.  In other words, the Board finds, based on this record 
that the Veteran's tinnitus is as likely the result of his noise 
exposure in service or associated with his service-connected, 
noise-induced hearing loss as it is the result of some other 
factor or factors.  Accordingly, the Board will resolve the 
benefit of the doubt in favor of the Veteran in this case as the 
law requires and grant service connection for tinnitus.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2010). 








(CONTINUED NEXT PAGE)

ORDER

The appeal for entitlement to an initial rating in excess of 10 
percent for bilateral hearing loss is dismissed.  

Entitlement to service connection for tinnitus is granted.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


